DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present U.S. non-provisional application is being examined under the first-inventor-to-file provisions of the AIA . The present U.S. non-provisional application, filed on April 26, 2022, is a continuation of a prior U.S. non-provisional application, filed on August 7, 2018, which is the U.S. national stage of an international PCT application, filed on February 8, 2017, and claims benefit to a U.S. provisional application, filed on February 8, 2016.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 26, 2022 was filed       before the mailing date of a first Office action in the present U.S. non-provisional application,      in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.
Double Patenting
Claims 1-12 are rejected on the ground of non-statutory double patenting as being unpatentable over reference claims 1-16 of U.S. Patent No. 11,343,695. The claims at issue for consideration are not identical, but they are not patentably distinct from each other because the present claims are anticipated by the reference claims, and considered as obvious variants thereof to a person having ordinary skill in the art.
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground(s) provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. MPEP 717.02 for applications subject to examination under the first inventor to file provisions of the AIA , MPEP 2159. MPEP 706.02(l)(1)-706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used (www.uspto.gov/forms/). The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using the eTerminal Disclaimer website. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For additional information about eTerminal Disclaimers, see http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2018/0241487 A1) in view of Ouchi et al. (US 2018/0220458 A1).
1. A method, in a network node operating in a wireless network and serving a wireless device, the method (Li, FIG. 7) comprising: 
determining one or more configuration parameters for the wireless device (Li, paras. [0096], [0097], “…In this embodiment of the present application, the configuration information includes sampling parameter information and/or a statistical window that are/is of the signal on the unlicensed frequency, and the sampling parameter information includes a sampling interval...”), based on a quality requirement for a wireless device measurement that is based on Received Signal Strength Indicator (RSSI) measurement samples (Ouchi, paras. [0144], [0181], “In a case that the higher layer indicates that the RSRQ measurement is performed using all the OFDM symbols, the RSSI is measured on all the OFDM symbols in the DL portion (downlink subframes and DwPTSs) of the measured subframes. In a case that the higher layer indicates that the RSRQ measurement is performed using particular OFDM symbols, the RSSI is measured on all the OFDM symbols in the DL portion (downlink subframes and DwPTSs) of the indicated subframes. That is, the OFDM symbols used for the RSSI measurement are determined based on the indication/configuration from the higher layer…” It is noted that the indication of symbols for RSRQ measurement corresponds to the quality requirement.); and 
sending the determined one or more configuration parameters to the wireless device (Li, paras. [0096], [0097], “S301. A base station sends, to a user equipment, configuration information used to detect a received signal strength indicator (RSSI) value of a signal on an unlicensed frequency…” Id.)
Li et al. may not seem to describe the identical claimed invention, however in the same field of endeavor, Ouchi et al. provides prior art disclosure and suggestions for the claimed invention, such as based on a quality requirement for a wireless device measurement that is based on Received Signal Strength Indicator (RSSI) measurement samples (Ouchi, paras. [0144], [0181], Id.) The prior art disclosure and suggestions of Ouchi et al. are for reasons of reporting when the measured RSSI equals or exceeds a threshold value a prescribed number of times (Ouchi, paras. [0144], [0181], “…In a second event, in a case that during a prescribed measurement period, the RSSI equal to or higher than a prescribed power level (threshold) has been measured a prescribed number of times or more (for a prescribed time or longer), the terminal device may perform the measurement reporting for the RSSI. Note that in a case that the prescribed measurement period indicates infinity (indefinite period), the prescribed measurement period need not be configured in the report configuration.” Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of reporting when the measured RSSI meets or exceeds a threshold value a prescribed number of times.
2. The method of claim 1, wherein the one or more configuration parameters relate to one of or more of: a reporting interval for the wireless device measurement, a length for RSSI measurement durations in which RSSI measurement samples are obtained, an RSSI measurement periodicity for the RSSI measurement durations, a time offset for the RSSI duration windows, and a condition or configuration for controlling reporting of the wireless device measurement (Li, paras. [0096], [0097], “S301. A base station sends, to a user equipment, configuration information used to detect a received signal strength indicator (RSSI) value of a signal on an unlicensed frequency. [ ] In this embodiment of the present application, the configuration information includes sampling parameter information and/or a statistical window that are/is of the signal on the unlicensed frequency, and the sampling parameter information includes a sampling interval... ” Id.)
3. The method of claim 1, wherein determining the one or more configuration parameters comprises determining a length of a reporting interval to ensure that all or a certain minimum number of RSSI measurement samples from within a RSSI measurement duration are obtained within the reporting interval (Ouchi, para. [0175], [0179], “In FIG. 5, in a case that the measurement period and/or the reporting interval is configured as a parameter for the report configuration, the measurement points within the measurement period may be represented based on the measurement resources for the RSSI configured in the measurement object corresponding to the report configuration. The measurement points may be represented by a prescribed bit sequence…”)
4. The method of claim 1, wherein determining the one or more configuration parameters comprises determining a time offset for the RSSI measurement durations, so as to shift the RSSI measurement durations to ensure that all or a certain minimum number of RSSI measurement samples from within a RSSI measurement duration are obtained within a reporting interval (Ouchi, para. [0175], [0179], “In FIG. 5, in a case that the measurement period and/or the reporting interval is configured as a parameter for the report configuration, the measurement points within the measurement period may be represented based on the measurement resources for the RSSI configured in the measurement object corresponding to the report configuration. The measurement points may be represented by a prescribed bit sequence…” Id.)
5. The method of claim 1, wherein determining the one or more configuration parameters comprises determining the length for RSSI measurement durations, so as to fit within a reporting interval (Ouchi, paras. [0175], [0179], “…In a first event, in a case that the percentage of measurement points, at which RSSIs equal to or higher than a prescribed power level (threshold) are measured, in a prescribed measurement period, is equal to or higher than a prescribed rate, the terminal device may perform the measurement reporting for the RSSI. Describing with reference to FIG. 5, in a case that the percentage of measurement points, at which the measured RSSIs are equal to or higher than the power level, Lv. 3 or higher (equal to or higher than second threshold), in a prescribed measurement period exceeds 50%, the terminal device may perform the measurement reporting for the RSSI. The measurement point may be the time measured at the measurement point.” Id.)
6. The method of claim 1, the method further comprising obtaining the quality requirement for the wireless device measurement that is based on RSSI measurement samples (Ouchi, paras. [0144], [0181], Id.)
7. A network node adapted for operation in a wireless network and for serving a wireless device, wherein the network node comprises: a transceiver circuit; a processor operatively coupled to the transceiver circuit; and a memory circuit operatively coupled to the processor and comprising computer program instructions for execution by the processor and configured so as to cause the network node, when the computer program instructions are executed, (Li, FIG. 12) to: 
determine one or more configuration parameters for the wireless device (Li, paras. [0096], [0097], Id.), based on a quality requirement for a wireless device measurement that is based on Received Signal Strength Indicator (RSSI) measurement samples (Ouchi, paras. [0144], [0181], Id.); and 
send the determined one or more configuration parameters to the wireless device (Li, paras. [0096], [0097], Id. cf. Claim 1).
Li et al. may not seem to describe the identical claimed invention, however in the same field of endeavor, Ouchi et al. provides prior art disclosure and suggestions for the claimed invention, such as based on a quality requirement for a wireless device measurement that is based on Received Signal Strength Indicator (RSSI) measurement samples (Ouchi, paras. [0144], [0181], Id.) The prior art disclosure and suggestions of Ouchi et al. are for reasons of reporting when the measured RSSI equals or exceeds a threshold value a prescribed number of times (Ouchi, paras. [0144], [0181], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of reporting when the measured RSSI meets or exceeds a threshold value a prescribed number of times.
8. The network node of claim 7, wherein the one or more configuration parameters relate to one of or more of any of: a reporting interval for the wireless device measurement, a length for RSSI measurement durations in which RSSI measurement samples are obtained, an RSSI measurement periodicity for the RSSI measurement durations, a time offset for the RSSI duration windows, and a condition or configuration for controlling reporting of the wireless device measurement (Li, paras. [0096], [0097], Id. cf. Claim 2).
9. The network node of claim 7, wherein the network node is adapted to determine a length of a reporting interval to ensure that all or a certain minimum number of RSSI measurement samples from within a RSSI measurement duration are obtained within the reporting interval (Ouchi, paras. [0175], [0179], Id. cf. Claim 3).
10. The network node of claim 7, wherein the network node is adapted to determine a time offset for the RSSI measurement durations, so as to shift the RSSI measurement durations to ensure that all or a certain minimum number of RSSI measurement samples from within a RSSI measurement duration are obtained within a reporting interval (Ouchi, paras. [0175], [0179], Id. cf. Claim 4).
11. The network node of claim 7, wherein the network node is adapted to determine the length for RSSI measurement durations, so as to fit within a reporting interval (Ouchi, paras. [0175], [0179], Id. cf. Claim 5).
12. A non-transitory computer-readable medium comprising, stored thereupon, a computer program product comprising program instructions for execution by a processor of a network node operating in a wireless network and serving a wireless device, the program instructions comprising instructions (Li, FIG. 12, Id.) for: 
determining one or more configuration parameters for the wireless device (Li, paras. [0096], [0097], Id.), based on a quality requirement for a wireless device measurement that is based on Received Signal Strength Indicator (RSSI) measurement samples (Ouchi, paras. [0144], [0181], Id.); and 
sending the determined one or more configuration parameters to the wireless device (Li, paras. [0096], [0097], Id.); 
wherein the one or more configuration parameters relate to one of or more of: 
a reporting interval for the wireless device measurement, a length for RSSI measurement durations in which RSSI measurement samples are obtained, an RSSI measurement periodicity for the RSSI measurement durations, a time offset for the RSSI duration windows, and a condition or configuration for controlling reporting of the wireless device measurement (Li, paras. [0096], [0097], Id. cf. Claim 2).
Li et al. may not seem to describe the identical claimed invention, however in the same field of endeavor, Ouchi et al. provides prior art disclosure and suggestions for the claimed invention, such as based on a quality requirement for a wireless device measurement that is based on Received Signal Strength Indicator (RSSI) measurement samples (Ouchi, paras. [0144], [0181], Id.) The prior art disclosure and suggestions of Ouchi et al. are for reasons of reporting when the measured RSSI equals or exceeds a threshold value a prescribed number of times (Ouchi, paras. [0144], [0181], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of reporting when the measured RSSI meets or exceeds a threshold value a prescribed number of times.
Claim Rejections - 35 USC § 112
The following is a quotation of the appropriate paragraph of 35 U.S.C. 112 that forms the basis for all indefiniteness rejections set forth in this Office action:
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2, 4, 5, 8, 10, 11 and 12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 2 recites “the RSSI duration windows” (ll. 5-6), however there is insufficient antecedent basis for said limitation in the claim.
Claim 4 recites “the RSSI measurement durations” (l. 2), however there is insufficient antecedent basis for said limitation in the claim.
Claim 5 recites “the length for RSSI measurement durations” (l. 2), however there is insufficient antecedent basis for said limitation in the claim.
Claim 8 recites “the RSSI duration windows” (l. 6), however there is insufficient antecedent basis for said limitation in the claim.
Claim 10 recites “the RSSI measurement durations” (l. 2), however there is insufficient antecedent basis for said limitation in the claim.
Claim 11 recites “the length for RSSI measurement durations” (ll. 1-2), however there is insufficient antecedent basis for said limitation in the claim.
Claim 12 recites “the RSSI duration windows” (ll. 12-13), however there is insufficient antecedent basis for said limitation in the claim.
Conclusion
The prior art made of record (PTO-1449, PTO-892) and not relied upon is considered pertinent to the subject matter of the present U.S. non-provisional application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy J. Weidner whose telephone number is (571) 270-1825. The examiner can normally be reached Monday - Friday, 8:00 AM - 5:00 PM, Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing           by using a USPTO supplied web-based collaboration tool. To schedule an interview, the    applicant is encouraged to use the USPTO Automated Interview Request (AIR) form at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. In order to file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for more information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY J WEIDNER/Primary Examiner, Art Unit 2476